COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


KATHRYN J. SKOGG
                                                                MEMORANDUM OPINION*
v.     Record No. 2405-05-4                                         PER CURIAM
                                                                  FEBRUARY 28, 2006
ATLANTIC COAST AIRLINES HOLDINGS, INC.
 AND INSURANCE COMPANY OF THE
 STATE OF PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Forest A. Nester; Brooke-Devlin & Nester, on briefs), for appellant.

                 (S. Vernon Priddy III; Sands Anderson Marks & Miller, on brief),
                 for appellees.


       Kathryn J. Skogg appeals a decision of the Workers’ Compensation Commission finding

that she failed to prove she sustained a compensable injury by accident on June 21, 2004. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Skogg v. Independence Air, VWC File No. 221-60-69 (Aug. 31, 2005). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.